OPINION. Raum, Judge: The statutory provisions dealing with the income of estates and trusts evidence an intention that all such income shall be taxed.2 Cf. Central Hanover Bank & Trust Co., Executor, 34 B. T. A. 741. Sections 162 (b) and 162 (c) of the Internal Revenue Code of 1939, together with various other sections, deal with the question of when such income is taxable to the fiduciary and when it is taxable to the legatee, heir, or beneficiary. Section 162 (b) provides that when the income is “to be distributed currently” all of such income shall be deductible by the fiduciary and taxed to the legatee, heir, or beneficiary whether or not so distributed. On the other hand, as provided in section 162 (c), if distribution is at the discretion of the trustee, and in the case of an estate in the process of administration, only that part of the income actually distributed or made unequivocally available to the distributee is deductible by the fiduciary and taxable to the legatee, heir, or beneficiary. All the remaining income of the estate or trust is taxable to the fiduciary. Cf. McCrory v. Commissioner, 69 F. 2d 688 (C. A. 5); Commissioner v. Stearns, 65 F. 2d 371 (C. A. 2), certiorari denied 290 U. S. 670; Ethel Holmshaw Fickert, 15 T. C. 344; Mary Pyne Filley, 45 B. T. A. 826; Estate of Austin C. Brant, 44 B. T. A. 1306; Leonard Marx, 39 B. T. A. 537. The respondent has taken the position that the income of the estate of Horace Greeley Hill, during the taxable years 1943 to 1946, inclusive, was “to be distributed currently” to the legatees within section 162 (b) and that, consequently, all of such income is taxable to the legatees, whether distributed to them or not. We cannot agree. In order that income be currently distributable within the meaning of section 162 (b), the person or persons to whom such income is so distributable must have a present, enforceable, vested right to such income. Freuler v. Helvering, 291 U. S. 35; Commissioner v. Lewis, 141 F. 2d 221 (C. A. 3); Estate of Isadore Zellerbach, 9 T. C. 89, affirmed per curiam 169 F. 2d 275 (C. A. 9), certiorari denied 335 U. S. 903; Jack M. Franks, 32 B. T. A. 260. This right must be clear, and not subject to any condition as to its enforceability. The mere right to apply to a court of competent jurisdiction to compel distribution, where it is possible, but not clear, that such application would be granted, is not equivalent to a present enforceable right. Estate of B. Brasley Cohen, 8 T. C. 784; Marjorie V. L. Hudson, 8 T. C. 950. Assuming arguendo that section 162 (b) could apply in an appropriate case to an estate in the process of administration, an examination of the will in the instant case convinces us that its terms do not purport to make the income of the estate currently distributable to the legatees as required by the foregoing cases. Item IV permits the executors, “in their sole and absolute discretion,” either to waive or to require refunding bonds, as they see fit. The Government does not argue that this provision is void or unenforceable in Tennessee, and we cannot ignore it. If a demand for refunding bonds had been asserted by the executors it is at least highly doubtful whether a legatee would have the right to compel the payment of income in excess of the amount the executors desired to distribute, without first furnishing such bond. The furnishing of such a bond is not an insubstantial condition, and could well be highly burdensome. The power of the executors to require it as a condition of the distribution of current income prevents the legatee from having at any time the present enforceable right contemplated by section 162 (b). Cf. Freuler v. Helvering, supra. It has been stated generally that whether income is “to be distributed currently” must be resolved by reference to local law. However, we have not been shown, and we know of no example of local law which would require as a general rule of law that the income of an estate in process of administration must always be distributed currently despite the fact that the will itself has not so provided. Respondent does not suggest-that such is the law in Tennessee. Of course, void or unenforceable provisions in a will could be ignored, but there is no suggestion that the provision in the present will respecting refunding bonds is in any way so defeasible. The necessity of resorting to local law normally arises after it is ascertained that the will or trust instrument by its terms alone purports to require that income be distributed currently. It then becomes necessary to resort to local law to determine whether it will permit the terms of the will or trust instrument to be literally enforced, and cause to vest in the legatee, heir, or beneficiary the absolute right apparently conferred upon him by the testator or settlor. The will itself, in the instant proceeding, does not purport to confer such right. Cf. Saulsbury v. United States, 199 F. 2d 578 (C. A. 5), certiorari denied 345 U. S. 906; Kathryn Titus MacMurray, 16 T. C. 616; Edna C. Gutman, 1 T. C. 365, affirmed 143 F. 2d 201 (C. A. 2); Ethel S. Garrett, 45 B. T. A. 848. See also, Smith's Estate v. Commissioner, 168 F. 2d 431 (C. A. 6). Thus, the petitioners, during the taxable years 1943 to 1946, inclusive, lacked such a present, absolute right to receive income as is contemplated by section 162 (b). Accordingly, they may not be required by section 162 (b) to include in their returns for those years amounts in excess of income actually distributed to them. The deficiencies determined by the Commissioner were based solely on sections 162 (b) and 22 (a), Internal Revenue Code of 1939. For the reason discussed above,-we have concluded that section 162 (b) is inapplicable. The Commissioner has presented no independent argument to sustain the deficiencies under section 22 (a). And it is also clear that section 162 (c) cannot be applicable since the income in question was not in fact “paid or credited” to petitioners during the taxable years.3  Reviewed by the Court. Decisions will be entered under Bule 50.   SBC. 161. IMPOSITION OP TAX. (a) Application op Tax. — The taxes imposed by this chapter (other than the tax imposed by subchapter B, relating to tax on self-employment income) upon individuals shall apply to the income of estates or of any kind of property held in trust, including— SBC. 162. NET INCOME. The net income of the estate or trust shall be computed in the same manner and on the same basis as in the case of an individual, except that— * • ' * * * * * (b) There shall be allowed as an additional deduction in computing the net income of the estate or trust the amount of the income of the estate or trust for its taxable year which is to be distributed currently by the fiduciary to the legatees, heirs,- or beneficiaries, but the amount so allowed as a deduction shall be included in computing the net income of the legatees, heirs, or beneficiaries whether distributed to them or not. As used in this subsection, “income which is to be distributed currently” includes income for the taxable year of the estate or trust which, within the taxable year, becomes payable to the legatee, heir, or beneficiary. * * * (c) In the case of income received by estates of deceased persons during the period of administration or settlement of the estate, and in the case of income which, in the discretion of the fiduciary, may be either distributed to the beneficiary or accumulated, there shall be allowed as an additional deduction in computing the net income of the estate or trust the amount of the income of the estate or trust for its taxable year, which is properly paid or credited during such year to any legatee, heir, or beneficiary, but the amount so allowed as a deduction shall be included in computing the net income of the legatee, heir, or beneficiary;    Section 182 (c) deals in part with “income received by estates of deceased persons during the period of administration or settlement of the estate.” Accordingly, it might be arguable that such income may be taxed to the beneficiaries, if at all, only under section 162 (c), and that if section 162 (c) is inapplicable, then resort may not be had to section 162 (b). Cf. Estate of Peter Anthony Bruner, 3 T. C. 1051; Marie B. Hirsch, 9 T. C. 896. The result of such reasoning here would be that since section 162 (c) is inapplicable the deficiencies. must be disapproved. However,, we find it .unnecessary to-pass upon the question whether subsections (b) and (c) are mutually exclusive, since we have concluded that, in any event, the deficiencies cannot be sustained under either (b) or (c).